CALOGERO, Chief Justice,
granting respondent’s motion.
IH respectfully disagree with the majority’s denial of Respondent’s motion for time beyond seven days to respond to the Judiciary Commission’s Recommendation for Immediate Disqualification. Respondent on September 29, 2006, received his first notice that there had been filed in this court a recommendation for immediate disqualification. Upon receiving the notice, Respondent hired an attorney who — for reasons personal to that attorney — has filed a motion for time to file a brief in response to the Commission’s recommendation for immediate disqualification. While Respondent has in the past neglected to respond to the Judiciary Commission, he has not had the opportunity to respond to the Commission’s recent filing in this court. In my view, the court should refrain from ruling on the Judiciary Commission’s recommendation for immediate disqualification without benefit of the Respondent’s lawyer’s brief in opposition thereto; therefore, I would have granted Respondent’s motion for time and given him ten additional days to file his brief.
Furthermore, I would desist at this time from voting on the Commission’s recommendation for immediate disqualification. I would not remove Respondent from office by interim disqualification without his having presented his argument in brief for the court’s consideration. This is not to say that I disagree or agree with the Commission’s recommendation. I simply would not act on that recommendation 12without benefit of Respondent’s contrary arguments as presented for him by his attorney